DETAILED ACTION
This is the Office action based on the 16870121 application filed May 8, 2020, and in response to applicant’s argument/remark filed on January 6, 2022.  Claims 1-10, 14, 16 and 19-26 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

 Claim Interpretations
The term “passivation gas” is recited in many claims.  The specification fails to define this term.  Although the specification discloses “(t)he passivant gas can be a gas including sulfur or can be HBr or SiCl4.  Etch products of the gas may passivate the sidewalls blocking lateral etching. The resulting sidewalls may be smooth and with improved control of linewidth and profile” in paragraph 0024 and “A passivant gas 140 including sulfur forms a passivating layer on the vertical sidewalls and blocks lateral etching. The passivating layer also forms on the horizontal surface being etched, but does not stop etching in the vertical direction due to the continuous bombardment of energeticions. Example passivant gases including sulfur may include SO2, SF6, SO, COS, and H2S” in paragraph 0031, these are not considered a definition of this term.  For the purpose of examining the term “passivation gas” will be interpreted as any gas that is capable of passivate a surface to reduce an etching of that surface. 

 Allowable Subject Matter
Claims 1-10, 14, 16 and 19-26 are allowed. The following is an examiner's statement of reasons for allowance.--With respect to claim 1, none of the cited prior arts teaches the feature “supplying power to sustain a plasma comprising the oxygen in the plasma processing chamber; and while flowing the oxygen at the first flow rate, intermittently flowing a passivation gas comprising sulfur into the plasma processing chamber, the passivation gas comprising sulfur controlling the profile of the sidewalls by locally changing etch rates of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1-10, 14, 16 and 19-26 allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713